September 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         TRACIE JACKSON, Appellant

NO. 14-15-00507-CV                      V.

  NAACP HOUSTON BRANCH, YOLANDA SMITH (IN HER OFFICIAL
CAPACITY), AND NATIONAL ASSOCIATION FOR THE ADVANCEMENT
           OF COLORED PEOPLE D/B/A NAACP, Appellees
                ________________________________

      This cause, an appeal from the final summary judgment in favor of appellees
NAACP Houston Branch, Yolanda Smith (in her Official Capacity), and National
Association for the Advancement of Colored People d/b/a NAACP, signed May
26, 2015, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant Tracie Jackson to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.